


110 HR 4177 IH: To amend title 49, United States Code, to authorize the

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4177
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Kirk (for
			 himself, Mrs. Biggert,
			 Mr. Roskam, and
			 Mr. LaHood) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To amend title 49, United States Code, to authorize the
		  Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to designate Federal special security zones at airports, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Airport
			 Security Enhancement Act of 2007.
		2.Federal special
			 security zones at airports
			(a)In
			 generalSection 44903 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(m)Federal special
				security zones
						(1)DesignationThe Assistant Secretary of Homeland
				Security (Transportation Security Administration) may designate an area of an
				airport described in subsection (c) as a Federal Special Security Zone if the
				Assistant Secretary determines that maintaining restricted access to the area
				in accordance with the requirements of this subsection is critical to
				transportation security.
						(2)Included
				areasAreas designated as Federal Special Security Zones under
				paragraph (1) may include tarmacs, aircraft, baggage handling areas, baggage
				loading areas, and such other areas as the Assistant Secretary determines
				appropriate.
						(3)Restricted
				access
							(A)In
				generalThe Assistant Secretary shall implement procedures to
				allow access to an area designated as a Federal Special Security Zone under
				paragraph (1) only to an individual who requires access to the area for
				employment purposes and who has obtained a badge from the Assistant Secretary
				authorizing access to the area.
							(B)Eligibility for
				badgesThe Assistant
				Secretary may issue a badge to an individual allowing access to an area
				designated as a Federal special security zone under paragraph (1) only
				if—
								(i)the individual
				is—
									(I)a national of the
				United States, as defined in paragraph (22) of section 101(a) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)); or
									(II)an alien lawfully
				admitted for permanent residence, as defined in paragraph (20) of such
				section;
									(ii)the individual has
				a valid social security account number that applies only to the individual;
				and
								(iii)the eligibility of the individual for
				employment has been verified under the basic pilot program described in section
				403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
				1996 (8 U.S.C. 1324a note).
								(C)LimitationA badge or other credential issued by a
				State or political subdivision of a State may not be used to gain access to an
				area designated as a Federal special security zone under paragraph
				(1).
							.
			
